Exhibit 21.1 Jurisdiction in Name which organized Navigators Insurance Company New York Navigators Specialty Insurance Company New York Navigators Management Company, Inc. New York Navigators Management (UK) Ltd. United Kingdom Navigators Corporate Underwriters Ltd. United Kingdom Navigators Holdings (UK) Ltd. United Kingdom Navigators Underwriting Agency Ltd. United Kingdom Millennium Underwriting Ltd. United Kingdom Navigators Underwriting Limited United Kingdom Navigators N.V. Belgium NUAL AB Sweden Navigators A/S Denmark
